DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 14-18, 22-23, and 26-27 in the reply filed on 12/08/2020is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14-15, 17-18 and 24 have been amended.  New claims 29-32 have been added.  Claims 1-13, 19-21, 24-25 and 28 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 14-18, 22-23, 26-27 and 29-32 are under examination.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

            The instant abstract utilized implied phrases see “The invention provides”.  This language should be avoided.

Specification
The use of the terms Tween 20 (e.g. para’s 0112, 0135, 0149, 0158, 0160) and Triton X-100 (e.g. para 0119), which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14, line 8 the recitation “the patients” should be --the patient--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
            Claims 14-18, 22-23, 26-27 and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
            The claims are directed to a method for detecting or identifying leaky gut syndrome in a patient.  The limitation 'patient’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited  ‘patient’ such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject 
A review of the instant specification indicates the following.  The specification 17 paragraph 00107 discloses the use of human tissue mucosal biopsy samples.  Pages 17-29 discloses testing these human samples for caspase-1 and correlating the elevated levels to leaky gut syndrome.  The examples in the specification are limited to the staining of gastrointestinal epithelial cells in human subject and the correlation of elevated levels of caspase-1 in the humans to leaky gut syndrome.  The specification does not provide for any and all any and all species of subject/patient nor does it provide a correlation of caspase-1 as recited in any and all subjects/patients with leaky gut syndrome.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 

 The specification also fails to provide for a correlation of caspase-1 in all subjects/patients such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease).    Further, it is not well known in the art that these subjects have or would have caspase-1   at levels that correlate with leaky gut syndrome.  The examples in the specification appear to be limited to the detection or identification of leaky gut syndrome and the measurement of caspase-1 in gastrointestinal epithelial cells of human patients. 
The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for .           
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 22-23, 26-27 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 18, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0202329).
            Liu discloses a method for detecting or identifying cell-barrier dysfunctions in a patient (e.g. para’s 0001, 0003) comprising:  staining gastrointestinal (Gl) cells of the patient with a probe having a detectable marker.  Liu et al discloses that the detectable marker can be a fluorescent marker (e.g. para 0006). Liu et al discloses staining patient intestinal, oropharyngeal, or buccal epithelial cells with the probe (e.g. para 0004).  Liu et al discloses that the probe can be caspase-1 antibody (e.g. para 0066).  Liu et al discloses examining the stained Gl cells of the patient for the presence of elevated levels of bound detectable antibody relative to similarly stained Gl cells from a healthy individual as evidence of above-normal levels of caspase-1 associated with the patient Gl barrier cells (e.g. para 0004).   Liu et al discloses examining the stained intestinal, 
             Liu et al differs from the instant invention in failing to specifically teach the cell-barrier dysfunction is for detecting or identifying of a leaky gut syndrome (increased intestinal permeability.
             However, Liu et al teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to arrive at the instantly claimed method because Liu et al teaches a link of increased intestinal permeability (leaky gut syndrome) with alteration in the epithelial tight junctions and may be a potential mechanism for barrier dysfunction and mucosal .  

Claims 17 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Mennigen et al (Am J Physiol Gastrointest Liver Physiol 296, 2009, pages G1140-G1149).
See above for the teachings of Liu et al.
Liu et al differs from the instant invention in failing to specifically teach staining with a caspase-3 antibody.
Mennigen et al teaches that it is known and conventional in the art to utilize anti-caspase-3 antibodies for staining epithelial cells (e.g. page G1141, second column).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of anti-caspase-3 antibodies such at taught by Mennigen et al into the method of Liu et al because Liu et al specifically teaches that a probe conjugated with a detectable marker for caspase 3 can be utilized in the method (e.g. para 0013) and Mennigen et al shows that it is known and conventional in the art that anti-caspase 3 antibodies can be utilized as a probe.  Thus, absent evidence to the .
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Puthia et al (Infection and Immunity, July 2006, pages 4114-4123) (submitted in the IDS filed 08/03/20).
See above for the teachings of Liu et al.
           Liu et al differs from the instant invention in failing to teach the method further comprises identifying dead cells by TUNEL.
          Puthia shows that it is known and conventional in the art to utilize TUNEL to detect cell death among intestinal epithelial cells (e.g. page 4115, second column).
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of TUNEL for detecting dead cells in the method of Liu et al because Puthia shows that it is known and conventional and by way of Applicants own disclosure in paragraph 00131 the TUNEL method is a common method for the detection of apoptosis.  Thus, absent evidence to the contrary one of ordinary skill in the art would be motivated to check for cell death in the method of Liu et al and would have a reasonable expectation of success incorporating a TUNEL assay in the method of Liu et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18, 22-23, 26-27 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between levels of caspase-1 in patients having leaky gut syndrome (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of staining gastrointestinal epithelial cells of the patient with a caspase-1 specific antibody and examining the stained cells of the patient for the presence of elevated levels of bound antibody relative to similarly stained cells from a healthy individual as evidence of above-normal levels are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of staining gastrointestinal epithelial cells of the patient with a caspase-1 specific antibody and examining the stained cells of the patient for the presence of elevated levels of bound antibody relative to similarly stained cells from a healthy individual as evidence of above-normal levels are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally 
          Also, claim 1 recites “wherein elevated levels of caspase-1 identifies the patients as having leaky gut syndrome”. The “wherein” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of caspase-1 in subjects having leaky gut syndrome. No active method steps are invoked or clearly required; the “wherein” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial 
          Based upon this analysis of the claims as a whole, the above noted claims 14-18, 22-23, 26-27 and 29-32 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18, 26-27 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 39, 44, 48 and 50   of copending Application No. 14/424,224 in view of Liu et al (US 2015/0202329).    Liu et al teaches a correlation between increased intestinal permeability (leaky gut syndrome) and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate detection of leaky gut syndrome with the IBS of 14/424,224 because 14/424,224 specifically teaches the dysfunction indicates IBS and Liu et al .  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Willerth et al., (Comprehensive Biomaterials, 2011, pages 1-2) discloses that Western blotting is another commonly used immunostain (e.g. page 2, lines 1-2).
Jarry et al., Gut 1999; 45, pages 246-251) teaches immunoblotting by using caspase 1 antibodies to detect colonic epithelial cells (e.g. abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

 /GARY COUNTS/            Primary Examiner, Art Unit 1641